EXHIBIT INTELLECTUAL PROPERTY SECURITY AGREEMENT This INTELLECTUAL PROPERTY SECURITY AGREEMENT (this “Agreement”), dated as of May 14,2008, is made byLIFELINE CELL TECHNOLOGY, LLC, a California limited liability company (the “Grantor”), in favor of GEMINI STRATEGIES, LLC, as collateral agent (“Agent”) for the holder of the OID Senior Secured Convertible Note issued or to be issued in the original aggregate principal amount of up to $1,000,000 (the “Note”) by International Stem Cell Corporation, a Delaware corporation (“Company”), pursuant to the Purchase Agreement (as defined below) (collectively, together with their endorsees, transferees and assigns, the “Lenders”). W I T N E S S E T H: WHEREAS, the Company and the Lenders are party to that certain Securities Purchase
